DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No.11,043,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims of the patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim of the cited US patent.
Instant Application 17/303,968
US Patent 11,042,219
Comparison
1. A method, comprising:
1. A method, comprising:
Same
receiving, by a device, user voice input from a user device in a first virtual reality (VR) environment;
receiving, by a device and from a user device, a request to access a virtual reality (VR) environment;
Same
receiving, by the device, user handwritten input from the user device in the first VR environment,
verifying, by the device and based on the request, a user of the user device to allow the user device access to the VR environment; receiving, by the device and after verifying the user of the user device, user voice input from the user device;
Similar
wherein the user handwritten input is received based on an interaction with a computer-generated simulation of a three-dimensional environment, and wherein the user handwritten input is based on receiving at least one of a character, a word, or a symbol;
receiving, by the device and after verifying the user of the user device, user handwritten input from the user device, wherein the user handwritten input is received based on the user interacting with a
computer-generated simulation of a three-dimensional environment, and wherein the user handwritten input is based on the user writing at least one of a character, a word, or a symbol;
Similar
generating, by the device, processed user speech by processing the user voice input; generating, by the device, formatted user text by processing the user handwritten input,
generating, by the device, formatted user text by processing the user handwritten input, wherein the formatted user text is machine-encoded text, and
Similar
wherein the formatted user text is generated by converting the at least one of the character, the word, or the symbol into one or more machine-encoded characters;
wherein the formatted user text is generated by converting the at least one of the character, the word, or the symbol into one or more user-readable machine encoded characters;
Same
causing, by the device, the formatted user text to be visually presented in a second VR environment; and causing, by the device, the processed user speech to be audibly presented in the second VR environment.
causing, by the device, the processed user speech to be audibly presented in the VR environment; and
causing, by the device, the formatted user text to be visually presented in the VR environment.
Same


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 9, 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomula et al., (US PAP 2017/0148073) in view of Jones et al., (US PAP 2011/0271210); and further in view of Clement et al. (US PAP 2017/0329515).
As per claims 1, 8, 15, Nomula et al. teach a method/device, comprising: 
receiving, by a device, user voice input from a user device in a first virtual reality (VR) environment (paragraph 83); 
receiving, by the device, user handwritten input from the user device in the first VR environment (paragraphs 57, 83, 97);
generating, by the device, processed user speech by processing the user voice input (“by comparing them with conversational characteristics of existing users.”; paragraphs 83 — 88); 
causing, by the device, the formatted user text to be visually presented in a second VR environment; and causing, by the device, the processed user speech to be audibly presented in the second VR environment (“the output displayed by the virtual agent 100 may depend on the context derived from these explicit inputs using current and previous communication sessions.”; paragraphs 7, 33).
However, Nomula does not specifically teach that the user handwritten input is based on receiving at least one of a character, a word, or a symbol; generating, by the device, formatted user text by processing the user handwritten input, wherein the formatted user text is generated by converting the at least one of the character, the word, or the symbol into one or more machine-encoded characters; wherein the user handwritten input is received based on an interaction with a computer-generated simulation of a three-dimensional environment.
Jones et al. disclose that the signature capture mechanism may comprise an area within the conference interface presented via the graphical user interface 132. The signature capture area is configured to electronically recognize and/or capture the location of an input device via the graphical user interface 132 as the input device is moved with respect to the screen portion (paragraph 353); and further disclose that the
signature capture area may display a reference grid comprising a plurality of nodes
The participant may be asked to trace a predefined pattern through two or more of the nodes 11104. The signature capture area may detect the traced pattern 11106 as a node-to-node sequence. For example, in the example of FIG. 111, the participant has traced a node-to-node sequence from the top left node, to the top right node, to the bottom right node, and terminating at the center node. This trace pattern 11106 may define the node-to-node sequence according to numbered nodes…At block 10808, the location coordinates of the electronic signature (e.g., handwritten signature, trace pattern, gestures, etc.) are converted into a participant electronic signature (paragraphs 357, 358, see also figs. 109, 114).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to format user text as taught by Jones et al. in Nomula, because that would help improve customer experience (Nomula, paragraph 6).
	However, Nomula in view of Jones et al. do not specifically teach that the user handwritten input is received based on an interaction with a computer-generated simulation of a three-dimensional environment.
	Clement et al. disclose that a user may modify a keyboard to be a three-dimensional volumetric keyboard fashioned on a cube shape, drum or other musical instrument, or other shape, just to name a few examples. The input can be provided as if the user were playing drums or a xylophone. In other examples, the user may use hands and fingers to simulate text entry by typical typing motions or by full hand or arm motions toward a text entry virtual object (paragraph 63).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use a computer-generated simulation of a three-dimensional environment as taught by Clement et al. in Jones et al. in view of Nomula, because that would help improve customer experience (Nomula, paragraph 6).

	As per claims 2, 9,16, Nomula in view of Jones et al., and further in view Clement et al. further disclose the user voice input is received in real-time (Nomula, paragraph 19).

	As per claims 4, 11, 17, Nomula in view of Jones et al., and further in view Clement et al. further disclose generating the processed user speech comprises: removing at least one identified phrase from the user voice input (“To determine the right voice for a user session, the virtual agent 100 may run one or more Collaborative Filtering algorithm”; Nomula, paragraph 62).

	As per claims 5, 12, 18,  Nomula in view of Jones et al., and further in view Clement et al. further disclose sending, to the user device, feedback associated with removing the at least one identified phrase (“giving feedback based on one or more inputs corresponding to what the user was doing when they gave the feedback and what their previous actions were”; Nomula, paraphs 48, 49).

	As per claims 6, 13, 19, Nomula in view of Jones et al., and further in view Clement et al. further disclose generating the processed user speech by processing the user voice input comprises: processing the user voice input using a natural language processing technique to convert the user voice input to text; identifying at least one filler word in one or more words of the text; and generating, based on removing the at least one filler word in the one or more words of the text, the processed user speech (“a generic parameterized HMM model for converting text to speech may be customized according to different personality types by asking different personality type persons to record the same text... To determine the right voice for a user session, the virtual agent 100 may run one or more Collaborative Filtering algorithm’; Nomula et al., paragraph 62).

	As per claims 7, 14, 20, Nomula in view of Jones et al., and further in view Clement et al. further disclose generating the formatted user text includes: adding, based on identifying a computer language associated with the user handwritten input, formatting indicators to machine-encoded text generated from the user handwritten input (Jones et al., paragraph 356).

Allowable Subject Matter
Claims 3, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer over U.S. Patent No.11,043,219.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 3, 10, neither Nomula nor Jones et al., nor Clement et al. teach or suggest obtaining, from the user device, user movement input, wherein the user movement input comprises one or more user movements; determining that the user movement input is associated with one or more identifying traits; processing the user movement input to remove at least one user movement, of the one or more user movements, based on the one or more identifying traits; and causing an avatar associated with a user to be depicted as moving based on the processed user movement input.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tian teaches method for providing remote robotic control.  Rimon et al. teach dynamic gloves to convey sense of touch and movement for virtual objects in HMD rendered environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658